MoCLEULAN, C. J.-
— -The first charge requested by the defendant.- — -“Intoxication in the meaning of this statute means being under the influence of alcoholic drinks to such an extent that his mental or physical faculties are interfered with or disturbed thereby, and if neither was so disturbed or interfered with by the liquor which defendant had drunk, you should find him not guilty” — should have been given. A person cannot be said to be intoxicated or drunk when his potations do not affect — disturb or interfere with — his mental or physical faculties. — Standard Life & Accident Ins. Co. v. Jones, 94 Ala. 434, 441-2; Wadsworth v. Dunnum, 98 Ala. 610, 613-14; Black Intox. Liquors, § 423; State v. Savage, 89 Ala. 1, 8; State v. Robinson, 111 Ala. 482, 485.
*91We find no error in the other rulings of the court to which exceptions were reserved.
Beversed and remanded.